IN RE: AMENDMENT TO OKLAHOMA SUPREME COURT RULE 1.60



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE: AMENDMENT TO OKLAHOMA SUPREME COURT RULE 1.60

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE: AMENDMENT TO OKLAHOMA SUPREME COURT RULE 1.602019 OK 64Decided: 10/08/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 64, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


IN RE: AMENDMENT TO THE OKLAHOMA SUPREME COURT RULE 1.60, 12 O.S. ch. 15, app.1.



ORDER

On October 7, 2019, the Oklahoma Supreme Court in Conference approved the attached amendment to Oklahoma Supreme Court Rule 1.60, Okla. Stat. tit. 12, ch. 15, app. 1. The amendment shall be immediately effective upon the filing of this order, and shall apply to all pending cases before this Court and the Court of Civil Appeals.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THE 7th DAY OF OCTOBER, 2019.

/S/CHIEF JUSTICE


Gurich, C.J., Darby, V.C.J., Kauger, Combs and Kane, JJ., concur;
Winchester, Edmondson and Colbert, JJ., dissent.



Exhibit "A"
RULE 1.60 - DEFINITION OF INTERLOCUTORY ORDERS APPEALABLE BY RIGHT
Orders of the district court that are interlocutory and may be appealed by right in compliance with the rules in this part are those that:
(a) Grant a new trial or vacate a judgment on any ground, including that of newly discovered evidence or the impossibility of making a record (12 O.S. § 655, 12 O.S. § 952(b)(2));
(b) Discharge, vacate or modify or refuse to discharge, vacate or modify an attachment (12 O.S. § 993(A)(1));
(c) Deny a temporary injunction, grant a temporary injunction except where granted at an ex parte hearing, or discharge, vacate or modify or refuse to discharge, vacate or modify a temporary injunction (12 O.S. § 952(b)(2) and 12 O.S. § 993(A)(2));
(d) Discharge, vacate or modify or refuse to discharge, vacate or modify a provisional remedy which affects the substantial rights of a party (12 O.S. § 952(b)(2) and 12 O.S. § 993(A)(3));
(e) Appoint a receiver except where the receiver was appointed at an ex parte hearing, refuse to appoint a receiver or vacate or refuse to vacate the appointment of a receiver (12 O.S. § 993(A)(4));
(f) Direct the payment of money pendente lite except where granted at an ex parte hearing, refuse to direct the payment of money pendente lite, or vacate or refuse to vacate an order directing the payment of money pendente lite (12 O.S. § 993(A)(5));
(g) Certify or refuse to certify an action to be maintained as a class action (12 O.S. § 993(A)(6));
(h) Are enumerated in 58 O.S. § 721 (interlocutory probate orders but not orders allowing a final account and granting a decree of distribution); or
(i) Are made under the provisions of 12 O.S. § 1879.; or

(j) Temporary orders of protection made in proceedings pursuant to the Protection From Domestic Abuse Act, 22 O.S. §§ 60 et seq.


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



Title 12. Civil Procedure
 CiteNameLevel
 12 O.S. RULE 1.60, DEFINITION OF INTERLOCUTORY ORDERS APPEALABLE BY RIGHTCited


Citationizer: Table of Authority



Cite
Name
Level



Title 12. Civil Procedure
 CiteNameLevel
 12 Ohio St. 1879, AppealsCited
 12 Ohio St. 655, Petition for New TrialCited
 12 Ohio St. 952, Jurisdiction of Supreme CourtDiscussed at Length
 12 Ohio St. 993, Appeals from Certain Interlocutory Orders - UndertakingDiscussed at Length
Title 22. Criminal Procedure
 CiteNameLevel
 22 Ohio St. 60, Short TitleCited
Title 58. Probate Procedure
 CiteNameLevel
 58 Ohio St. 721, Appealable Judgments and Orders of District CourtCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA